Case 2:20-cv-03843-BMC Document 37-3 Filed 08/04/21 Page 1 of 7 PageID #: 1271




EXHIBIT 3
    Case 2:20-cv-03843-BMC Document 37-3 Filed 08/04/21 Page 2 of 7 PageID #: 1272
In re Boston University COVID-19 Refund Litigation, 511 F.Supp.3d 20 (2021)


                                                                           Motion granted in part and denied in part.

      KeyCite Yellow Flag - Negative Treatment                             Procedural Posture(s): Motion to Dismiss for Failure to
Distinguished by Barkhordar v. President and Fellows of Harvard College,
                                                                           State a Claim.
D.Mass., June 21, 2021


                    511 F.Supp.3d 20                                        West Headnotes (8)
     United States District Court, D. Massachusetts.

              IN RE: BOSTON UNIVERSITY                                      [1]    Contracts       Grounds of action
             COVID-19 REFUND LITIGATION                                            Under Massachusetts law, a breach of contract
                                                                                   claim requires the plaintiff to show that (1) a
              CIVIL ACTION NO. 20-10827-RGS
                                                                                   valid contract between the parties existed, (2) the
                              |
                                                                                   plaintiff was ready, willing, and able to perform,
                     Filed 01/07/2021
                                                                                   (3) the defendant was in breach of the contract,
Synopsis                                                                           and (4) the plaintiff sustained damages as a
Background: College students brought a putative class action                       result.
against trustees of the university for breach of contract and
                                                                                   2 Cases that cite this headnote
unjust enrichment alleging that university retained tuition
and fees collected despite ceasing in-person instruction and
closing its on-campus facilities and resources at the onset of              [2]    Education        Distance learning
the COVID-19 pandemic. University moved to dismiss for                             Under Massachusetts law, college students stated
failure to state a claim.                                                          a claim for breach of contract against university
                                                                                   based on its failure to provide in-person
                                                                                   instruction during semester that began at the
                                                                                   onset of the COVID-19 pandemic, by alleging
Holdings: The District Court, Richard G. Stearns, J., held
                                                                                   that students paid tuition, which purportedly
that:
                                                                                   gave them an opportunity to register for
                                                                                   courses, and that university's course registration
[1] students stated a claim for breach of contract against
                                                                                   materials represented that students would receive
university based on its failure to provide in-person
                                                                                   traditional, face-to-face instruction at physical
instruction;
                                                                                   locations on campus for each of the courses for
                                                                                   which they registered.
[2] students stated a claim for breach of contract against
university based on its failure to provide access to on-campus                     4 Cases that cite this headnote
facilities and resources;

[3] students failed to state a claim for breach of contract                 [3]    Education        Distance learning
against university based on its failure to provide room and                        Under Massachusetts law, college students stated
board for one week;                                                                a claim for breach of contract against university
                                                                                   based on its failure to provide access to on-
[4] students failed to state a claim for unjust enrichment                         campus facilities and resources during semester
against university based on its failure to provide room and                        that began at the onset of the COVID-19
board for one week; and                                                            pandemic, by alleging that students paid certain
                                                                                   fees entitling them to access specific facilities
[5] students stated a claim for unjust enrichment against                          and services, and that university dramatically
university based on its failure refund tuition and fees after it                   curtailed or no longer provided access due to
cancelled in-person instruction.                                                   COVID-19.




                  © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                    1
   Case 2:20-cv-03843-BMC Document 37-3 Filed 08/04/21 Page 3 of 7 PageID #: 1273
In re Boston University COVID-19 Refund Litigation, 511 F.Supp.3d 20 (2021)




 [4]   Education       Distance learning                     [8]     Implied and Constructive
       Under Massachusetts law, college students failed              Contracts    Unjust enrichment
       to state a claim for breach of contract against               Under Massachusetts law, college students stated
       university based on its failure to provide room               a claim for unjust enrichment against university
       and board for one week during the COVID-19                    based on its failure refund tuition and fees after it
       pandemic; students alleged only that university               cancelled in-person instruction during semester
       encouraged its students to vacate housing if                  that began at the onset of the COVID-19
       possible prior to a specified date due to                     pandemic, by alleging that they reasonably
       COVID-19, but not that they were constructively               expected to receive in-person instruction and
       evicted or that university required any student to            access to on-campus facilities and resources in
       vacate on-campus housing prior to the specified               return for payment of tuition and fees and that
       date.                                                         university failed to provide those services.

       1 Cases that cite this headnote                               7 Cases that cite this headnote


 [5]   Implied and Constructive
       Contracts    Unjust enrichment
       Under Massachusetts law, to establish unjust
       enrichment, a plaintiff must show (1) she                     *21 MEMORANDUM AND ORDER ON
       conferred a benefit upon the defendant, (2)                   DEFENDANT'S MOTION TO DISMISS
       the defendant accepted the benefit, and (3) the
       defendant's retention of the benefit would be        STEARNS, D.J.
       inequitable without payment for its value.
                                                            Plaintiffs Julia Dutra, Gabriella Dube, Shakura Cox,
       2 Cases that cite this headnote                      Valaauina Silulu, Natalia Silulu, Olivia Bornstein, and Venus
                                                            Tran filed this putative class action against defendant
                                                            Trustees of Boston University (BU). 1 By way of a Second
 [6]   Implied and Constructive
                                                            Consolidated Amended Class Action Complaint (SCAC)
       Contracts    Unjust enrichment
                                                            (Dkt. # 49), they allege that BU breached an express
       Under Massachusetts law, college students failed     or implied contract with its students (Counts I and II,
       to state a claim for unjust enrichment against       respectively) or, alternatively, unjustly enriched itself at its
       university based on its failure to provide room      students’ expense (Count III) when it retained tuition and fees
       and board for one week during COVID-19               collected for the Spring semester of 2020 despite ceasing in-
       pandemic; students failed to allege the existence    person instruction and closing its on-campus facilities and
       of unjust circumstances or that they were            resources in March of 2020. BU moves to dismiss all claims
       constructively evicted from their housing during
       specified period.                                    pursuant to     Fed. R. Civ. P. 12(b)(6). For the following
                                                            reasons, the court will ALLOW the motion in part and DENY
       1 Cases that cite this headnote                      it in part.


 [7]   Implied and Constructive
       Contracts    Unjust enrichment                                           *22 BACKGROUND
       Under Massachusetts law, unjustness is a quality
                                                            The essential facts, drawn from the SCAC and documents
       that turns on the reasonable expectations of the
                                                            incorporated by reference and, as required by the Rule,
       parties.
                                                            viewed in the light most favorable to the plaintiffs, are as
                                                            follows. BU is a university located in Boston, Massachusetts.
                                                            It “is the fourth largest private, not-for-profit, residential
                                                            research university in the United States, with over 35,000


              © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            2
   Case 2:20-cv-03843-BMC Document 37-3 Filed 08/04/21 Page 4 of 7 PageID #: 1274
In re Boston University COVID-19 Refund Litigation, 511 F.Supp.3d 20 (2021)


students across over 300 programs of study.” SCAC ¶                2020 closing of the residential facilities. It refused, however,
34. Plaintiffs are undergraduate and graduate students who         to offer students a refund for tuition or any other semester
enrolled in classes at BU during the Spring semester of            fees. Plaintiffs seek through this putative class action to obtain
2020. 2                                                            a refund for a portion of these payments. They assert three
                                                                   claims on behalf of “[a]ll people who paid BU tuition, fees
According to the SCAC, plaintiffs entered into a contractual       and/or room and board for in-person educational service,
agreement with BU to pay tuition and fees for the Spring           programs, access, and room and board that BU failed to
semester of 2020 in exchange for, inter alia, access to            provide during the Spring Term, and whose tuition and/or
campus facilities and activities, in-person instruction in         fees have not been refunded”: breach of an express contract
a physical classroom, and room and board. See id. ¶¶               (Count I); breach of an implied contract (Count II); and unjust
165-166, 184; see also id. ¶ 33 (“[T]he tuition and fees           enrichment (Count III). Id. ¶ 147.
for which BU charged Student Plaintiffs were predicated
on access to and constant interaction with and feedback
from peers, mentors, professors, and guest lecturers; access                               DISCUSSION
to technology, libraries, and laboratories; opportunities to
attend or participate in spectator sports and athletic programs;   “To survive a motion to dismiss, a complaint must contain
access to student government and health services; and              sufficient factual matter, accepted as true, to ‘state a claim
participation in extracurricular groups and learning, among        to relief that is plausible on its face.’ ” Ashcroft v. Iqbal,
other things.”). Plaintiffs purport to derive the terms of         556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009),
this contract from representations made by BU regarding
tuition and fee payments and from representations made in          quoting     Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570,
BU's course registration materials for the Spring semester of      127 S.Ct. 1955, 167 L.Ed.2d 929 (2007). Two basic principles
                                                                   guide the court's analysis. “First, the tenet that a court must
2020. 3
                                                                   accept as true all of the allegations contained in a complaint

Plaintiffs allege that they fulfilled their obligations under      is inapplicable to legal conclusions.”   Iqbal, 556 U.S. at
the contract when they paid the required “tuition, mandatory       678, 129 S.Ct. 1937. “Second, only a complaint that states
fees, and room and/or board costs” for the Spring semester         a plausible claim for relief survives a motion to dismiss.”
of 2020. 4 Id. ¶ 166. They enrolled in in-person courses               Id. at 679, 129 S.Ct. 1937. A claim is facially plausible if
designated in registration materials to occur at specific times    its factual content “allows the court to draw the reasonable
at specific locations on campus and received syllabi imposing      inference that the defendant is liable for the misconduct
strict attendance requirements. For the first half of the
                                                                   alleged.”    Id. at 678, 129 S.Ct. 1937.
semester, they attended their classes in-person as specified in
these documents. On March 11, 2020, however, BU informed
students “that classes would transition to online-only classes        a. Counts I and II, breach of contract
for at least a month, from March 16, 2020 through April 13,         [1] Counts I and II assert claims for breach of contract
2020.” Id. ¶ 117. Less than a week later, BU notified students     (express and implied, respectively) relative to the payment of
“that the remainder of the semester would be limited to online
                                                                   tuition and fees for the Spring semester of 2020. 5 “Under
only [instruction] and that students ... would be requested to
                                                                   Massachusetts law, a breach of contract claim requires the
vacate campus residential facilities” by March 22, 2020. Id.
                                                                   plaintiff to show that (1) a valid contract between the parties
¶ 118. BU closed many of its on-campus resources (e.g., the
                                                                   existed, (2) the plaintiff was ready, willing, and able to
Fitness & Recreation Center) at the same time it closed the
                                                                   perform, (3) the defendant was in breach of the contract, and
residential facilities and dramatically curtailed the services
                                                                   (4) the plaintiff sustained damages as a result.” Bose Corp. v.
and activities offered at others (e.g., the Student Services
                                                                   Ejaz, 732 F.3d 17, 21 (1st Cir. 2013), citing Singarella v. City
and Health and Wellness centers). Plaintiffs did not have
                                                                   of Boston, 342 Mass. 385, 387, 173 N.E.2d 290 (1961).
access to these shuttered *23 services at any point during the
remainder of the semester.
                                                                    [2] BU argues that plaintiffs have failed to state a claim
                                                                   because they have articulated no legal basis for any
On April 3, 2020, BU agreed to refund a prorated portion
                                                                   contractual right to in-person instruction. Plaintiffs respond
of students’ room and board fees dating from the March 22,


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               3
   Case 2:20-cv-03843-BMC Document 37-3 Filed 08/04/21 Page 5 of 7 PageID #: 1275
In re Boston University COVID-19 Refund Litigation, 511 F.Supp.3d 20 (2021)


that the contractual right to in-person instruction derives from    payment of mandatory fees would grant them access to at least
their payment of tuition, which purportedly gave them the           some of the on-campus facilities and resources shut down
opportunity to register for courses, and from representations       by BU on March 22, 2020. Further factual development is
in BU's course registration materials, which implied that           needed to resolve the issue on the merits. The court will
plaintiffs would receive traditional, face-to-face instruction      therefore deny the motion to dismiss the portions of Counts I
at physical locations on campus for each of the courses for         and II premised on the failure to provide access to on-campus
which they registered. Drawing all inferences in plaintiffs’        facilities and resources.
favor, the court cannot, as a matter of law, say that no
student could have reasonably expected *24 that paying               [4] Turning to the remaining aspect of plaintiffs’ contract
the tuition charged for the Spring semester of 2020 and             claims – the portions seeking a refund on room and board
registering for on-campus courses would entitle them to in-         costs for the week between March 15, 2020 and March
                                                                    22, 2020 – the court determines that plaintiffs have not
person instruction. See     Bleiler v. Coll. of Holy Cross,
                                                                    shown any plausible entitlement to relief. BU does not appear
2013 WL 4714340, at *15 (D. Mass. Aug. 26, 2013) (“When
                                                                    to dispute that it had a contractual obligation to provide
interpreting contracts between students and their academic
                                                                    housing for students during this week. Instead, it asserts
institutions, under Massachusetts law courts employ the
                                                                    that plaintiffs have not shown any breach of the referenced
standard of reasonable expectation — what meaning the party
                                                                    obligation. The court agrees. BU may have encouraged its
making the manifestation, the university, should reasonably
                                                                    students vacate *25 housing “sooner [than March 22, 2020]
expect the other party to give it.” (internal quotation marks
                                                                    if possible,” but it did not require any student to vacate on-
omitted)), quoting Schaer v. Brandeis Univ., 432 Mass. 474,
                                                                    campus housing prior to this date. See SCAC ¶ 141. And
478, 735 N.E.2d 373 (2000). The court needs the benefit
                                                                    the court declines to find that encouragement alone, without
of further factual development of the contractual claims to
                                                                    any indication BU acted to prevent plaintiffs from returning
resolve the issue on the merits. 6 The court accordingly denies     to their housing during the relevant period, is sufficient to
the motion to dismiss the portions of Counts I and II premised      establish constructive eviction. The court accordingly grants
on payment of tuition.                                              the motion to dismiss the portions of Counts I and II premised
                                                                    on the failure to provide room and board during the week
 [3] The portions of Counts I and II premised on the failure to     between March 15, 2020 and March 22, 2020.
provide access to on-campus facilities and resources present a
closer question. Plaintiffs allege that their payment of certain
fees entitled them to access the referenced facilities and             b. Count III, unjust enrichment
services. To assess the parties’ reasonable expectations, the        [5] Count III asserts a claim of unjust enrichment. To
court turns to the descriptions provided by BU for each fee.        establish unjust enrichment, a plaintiff must show (1) “she
BU describes the fees in general terms of “support[ing]”            conferred a benefit upon the defendant,” (2) “the defendant
programs or “offset[ting] costs.” SCAC ¶¶ 100, 102, 104. But        accepted the benefit,” and (3) “the defendant's retention of the
see id. ¶¶ 6, 108 (noting that students pay the Sports Pass fee     benefit would be inequitable without payment for its value.”
in exchange for “admission to all home events for ice hockey,
                                                                       Reed v. Zipcar, Inc., 883 F. Supp. 2d 329, 334 (D. Mass.
basketball, lacrosse and soccer”). While such broad language
                                                                    2012).
would ordinarily weigh against a finding of a contractual right
to access any particular on-campus facilities or resources,
                                                                    BU argues that plaintiffs cannot, as a matter of law, state a
the court finds it significant that the descriptions in this case
                                                                    claim for unjust enrichment because they have an adequate
also refer to specific activities occurring at specific locations
                                                                    alternative remedy available, namely, a breach of contract
(e.g., “services at the George Sherman Union, East Campus
Student Service Center, Residence Halls and other such              action. See    Shaulis v. Nordstrom, Inc., 865 F.3d 1, 16 (1st
student support spaces,” or operations at the “student Health       Cir. 2017) (noting that “a party with an adequate remedy at
Services clinic at 881 Commonwealth Avenue as well as the           law cannot claim unjust enrichment”). BU, however, disputes
Fitness & Recreation Center and their satellite operations”),       the existence of any contract between the parties requiring
and that BU “dramatically curtailed” or no longer provided          in-person instruction or access to on-campus facilities and
these activities after March 22, 2020. Id. ¶¶ 100-108. Under        resources, and plaintiffs plead unjust enrichment only to the
the circumstances, the court cannot say, as a matter of law,        extent the parties do not have a valid contract on these
that plaintiffs could not have reasonably expected that their       grounds. It would thus be inappropriate for the court to find


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             4
    Case 2:20-cv-03843-BMC Document 37-3 Filed 08/04/21 Page 6 of 7 PageID #: 1276
In re Boston University COVID-19 Refund Litigation, 511 F.Supp.3d 20 (2021)


                                                                   BU failed to provide these services. Because the court cannot
plaintiffs limited to a contractual remedy at this juncture. See
                                                                   say, as a matter of law, that no reasonable juror taking these
   Lass v. Bank of Am., N.A., 695 F.3d 129, 140-141 (1st Cir.      allegations as true could determine that BU's failure to refund
2012).                                                             tuition and fees was unjust under the circumstances, the court
                                                                   declines to dismiss the portions of Count III premised on
 [6] BU alternatively suggests that plaintiffs have failed to      the failure to provide in-person instruction or access to on-
establish the existence of unjust circumstances warranting         campus facilities and resources.
application of an equitable remedy. The court agrees as to
the portions of plaintiffs’ claim premised on the failure to
provide room and board during the week of March 15, 2020
through March 22, 2020. As noted above, plaintiffs have not                                  ORDER
sufficiently pled that they were constructively evicted from
                                                              For the foregoing reasons, the motion to dismiss is
their housing during this period, and they do not assert any
                                                              ALLOWED in part and DENIED in part. Specifically, the
other basis to find the existence of unjust circumstances. The
                                                              court dismisses the portions of Counts I, II, and III premised
court accordingly dismisses these portions of Count III.
                                                              on the failure to provide room and board for the week between
                                                              March 15, 2020 and March 22, 2020. The portions of Count
 [7] [8] The court declines to dismiss the remaining portions
                                                              I, II, and III premised on the failure *26 to provide in-
of Count III, however. Unjustness is “a quality that turns
                                                              person instruction and the closure of on-campus facilities and
on the reasonable expectations of the parties.” See Metro.
                                                              resources, however, survive defendant's motion.
Life Ins. Co. v. Cotter, 464 Mass. 623, 644, 984 N.E.2d 835
(2013), quoting      Glob. Invs. Agent Corp. v. Nat'l Fire Ins.    SO ORDERED.
Co., 76 Mass. App. Ct. 812, 826, 927 N.E.2d 480 (2010).
Here, plaintiffs allege that they reasonably expected to receive
in-person instruction and access to on-campus facilities and       All Citations
resources in return for payment of tuition and fees and that
                                                                   511 F.Supp.3d 20




                                                           Footnotes


1      Plaintiffs initially filed separate actions (1:20-cv-10827; 1:20-cv-10834; 1:20-cv-10914; 1:20-cv-11118; and
       1:20-cv-11260). The court consolidated these actions into the present case in September of 2020.
2      Plaintiff Valaauina Silulu is not a student at BU, but the SCAC includes him as a party because he “agreed
       to repay N[atalie] Silulu's loans, which she used to pay a portion of her tuition and fees.” Id. ¶ 32.
3      Plaintiffs also highlight the existence of several writings they view as consistent with the terms of this alleged
       contract, e.g., course syllabi and university marketing materials.
4      The undergraduate students (Dutra, Dube, Natalie Silulu, and Bornstein) paid $27,360.00 in tuition; a $60.00
       Community Service Fee; a $307.00 Student Services Fee; and a $219.00 Health & Wellness Fee for the
       spring semester of 2020. They also paid an annual Sports Pass Fee of $130.00 at the beginning of the
       2019-2020 academic year. The graduate students (Cox and Tran) paid tuition that “differs based on degree
       and course of study” (e.g., $17,568.00 for the School of Social Work), see id. ¶ 111, and fees that “vary based
       on program of study” (e.g., $378.00 for the medical sciences program), see id. ¶ 112.
5      The court is not convinced that plaintiffs’ contract claim is a disguised educational malpractice claim, as BU
       implies. The SCAC appears to challenge the fact of the switch from in-person to online instruction, not the
       quality of the online education BU provided. See         Salerno v. Florida S. Coll., 488 F.Supp.3d 1211, 1217–
       19 (M.D. Fla. Sept. 16, 2020). And while it is possible that the measure of damages for this alleged breach
       will so inextricably implicate the issue of quality as to render the claim non-actionable, the court needs more
       information before it can make an informed judgment.


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            5
    Case 2:20-cv-03843-BMC Document 37-3 Filed 08/04/21 Page 7 of 7 PageID #: 1277
In re Boston University COVID-19 Refund Litigation, 511 F.Supp.3d 20 (2021)


6     Other documents unavailable to the court at the motion to dismiss stage, for example, may undercut
      the reasonableness of any expectation of in-person instruction. In a similar vein, review of the specific
      representations BU made during the billing and course registration processes (the court has not yet seen
      the documents relevant to these processes) may reveal that no student could have reasonably expected
      payment of tuition and fees and registration for classroom courses to entitle him or her to in-person instruction
      and access to on-campus facilities and resources.


End of Document                                          © 2021 Thomson Reuters. No claim to original U.S. Government Works.




              © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                         6
